It is contended upon the second petition for rehearing that the county court had no jurisdiction and was without authority to sell the land, for the reason the same was restricted land of a living minor and by reason of the proviso of section 6 of the Act of May 27, 1908, which provides as follows, to wit:
"Provided, that no restricted land of living minors shall be sold or incumbered except by leases authorized by law, by order of the court, or otherwise."
This court has passed upon this question contrary to the contention of the defendants in error in the case of Chupco v. Chapman, 76 Okla. 201, 170 P. 259:
"Lands inherited by full-blood Creek Indian minors from a full-blood Creek allottee are not 'restricted lands' within the purview of the proviso in section 6 of the act of Congress of May 27, 1908, prohibiting the sale of incumbrance of restricted lands of living minors, except by leases authorized by law, by order of the court, or otherwise."
Said case was appealed to the Supreme Court of the United States, and a writ of error was denied by said court. The case of Harris v. Bell, 250 Fed. 209, supports the holding of this court in the case of Chupco v. Chapman.
For the reason stated, the former opinion is adhered to, and the second petition for rehearing is denied.
RAINRY, V. C. J., and KANE, PITCHFORD, JOHNSON, and HIGGINS, JJ., concur.